DETAILED ACTION
Claims 1-8, 11-14 and 19-26 are pending before the Office for review.
In the response filed February 10, 2022:
Claims 1, 3-5, 18 and 13 were amended.
Claims 9-10 and 15-18 were canceled.
Claims 21-26 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ROMERO et al (U.S. Patent Application Publication 2018/0138054) in view of LIN et al (U.S. Patent Application Publication 2017/0032990).
With regards to claim 1, Romero discloses a method of etching a first layer, comprising: oxidizing a first surface of a first layer on the substrate during a first time period , wherein oxidizing the first surface comprises oxidizing the first layer only to a depth of an atomic layer of the first layer; exposing the oxidized surface of the first layer to hexafluoroacetylacetonate vapor to form a volatile compound during a second time period wherein the second time begins after the first time period ends and pumping volatile compound out of the process chamber (Paragraphs [0018]-[0029], [0070]-[[0094] discloses providing a metal surface including late transition metals, oxidizing the metal to form a metal oxide, subsequently exposing the metal oxide a gas phase of a ligand such a hexafluoroacetylacetone to etch the metal oxide wherein the thickness can be reduce by on atomic layer and purging excess reactants and the byproducts).
Romero does not explicitly disclose positioning a substrate on a substrate support in a process chamber and exposing at a temperature of about 100°C to about 300°C.
Lin discloses a method of etching a first layer comprising, positing a substrate on a substrate support in a process chamber; oxidizing the first surface of the first layer on the substrate; exposing the oxidizing surface of the first layer to hexafluoroacetylacetonate vapor at a temperature of about 275°C to 350°C (Paragraphs [0023]-[0024], [0031]-[0042]) which overlaps Applicant claimed amount of about 100°C to about 300°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Romero to include the processing chamber and temperature as rendered obvious by Lin because the reference of Lin teaches that it is effective to process the after at a comparative high temperature within a temperature range lower than the thermal decomposition temperature (Paragraph [0033]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired the desired etching using the process chamber and temperature as rendered obvious by Lin. MPEP 2143D
With regards to claim 3, the modified teachings of Romero renders obvious wherein the first layer comprises copper, cobalt or aluminum (Romero Paragraphs [0021], [0026]-[0029] discloses copper or cobalt), wherein the oxidizing the first surface and exposing the oxidized first surface layer to hexafluoroacetylacetonate etches an atomic layer of the first layer to expose a second surface of the first layer (Romero Paragraphs [0026]-[0029] discloses oxidizing the first surface to a thickness of one atomic layer then etching with the gas phase of a ligand such as hexafluoroacetylacetone and the repeating the steps until the desired depth is reached).
With regards to claim 4, the modified teachings of Romero renders obvious the method further comprising: oxidizing the second surface of the first layer during a third time period when the substrate is on the substrate support, wherein oxidizing the second surface comprises oxidizing the first layer only to a depth of an atomic layer of the first layer and the third time period occurs after the second time period ends; exposing the oxidized second surface of the first layer to hexafluoroacetylacetonate vapor at a temperature of about 275°C to 350°C (Lin Paragraphs [0023]-[0024], [0031]-[0042]) which overlaps Applicant claimed amount of about 100°C to about 300°C to form the volatile compound during a fourth time period when the substrate is on substrate support, wherein the fourth time period beings after the third time period ends and pumping the volatile compound out of the process chamber (Romero Paragraphs [0026]-[0029] discloses oxidizing the first surface to a thickness of one atomic layer then etching with the gas phase of a ligand such as hexafluoroacetylacetone and the repeating the steps until the desired depth is reached rendering obvious a first time, second time, third time and fourth time, wherein the chamber is purged between each step).
With regards to claims 13 and 20, Romero discloses a method of etching a cobalt layer, comprising: oxidizing a surface of a cobalt layer on the substrate during a first time period, wherein oxidizing the surface comprises oxidizing the cobalt only to a depth of an atomic layer of the first layer; exposing the oxidized surface of the cobalt layer to hexafluoroacetylacetonate vapor to form a volatile compound during a second time period wherein the second time begins after the first time period ends and pumping volatile compound out of the process chamber (Paragraphs [0018]-[0029], [0070]-[[0094] discloses providing a metal surface including late transition metals including cobalt, oxidizing the cobalt to form a cobalt oxide, subsequently exposing the cobalt oxide a gas phase of a ligand such a hexafluoroacetylacetone to etch the cobalt oxide wherein the thickness can be reduce by on atomic layer and purging excess reactants and the byproducts).
Romero does not explicitly disclose positioning a substrate on a substrate support in a process chamber, forming a cobalt (I) hexafluoroacetylacetonate compound,  exposing at a temperature of about 100°C to about 300°C and pumping out the cobalt (II) hexafluoracetylacetonate compound.
Lin discloses a method of etching a first layer comprising, positing a substrate on a substrate support in a process chamber; oxidizing the first surface of the first layer on the substrate; exposing the oxidizing surface of the first layer to hexafluoroacetylacetonate vapor at a temperature of about 275°C to 350°C (Paragraphs [0023]-[0024], [0031]-[0042]) which overlaps Applicant claimed amount of about 100°C to about 300°C and forming a gas of cobalt (II) hexafluoroacetylacetonate in the reaction (Paragraph [0032]) and the chamber may be purged by nitrogen gas supplied into the process chamber (Paragraph [0040]) which renders obvious pumping the cobalt (II) hexafluoroacetylacetonate compound out of the process chamber. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Romero to include the processing chamber, temperature and cobalt (II) hexafluoroacetylacetonate as rendered obvious by Lin because the reference of Lin teaches that it is effective to process the after at a comparative high temperature within a temperature range lower than the thermal decomposition temperature (Paragraph [0033]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired the desired etching using the process chamber and cited conditions as rendered obvious by Lin. MPEP 2143D
With regards to claim 20, the modified teachings of Romero renders obvious wherein exposing the oxidized surface of the cobalt layer to hexafluoroacetylacetonate vapor is performed at a temperature of about 275°C to 350°C (Lin Paragraphs [0031]-[0033]) which overlaps Applicant claimed amount of about 100°C to about 300°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ROMERO et al (U.S. Patent Application Publication 2018/0138054) in view of GEORGE et al (EP 1052689).
With regards to claims 5 and 12, Romero discloses a method of etching a copper layer, comprising: oxidizing a surface of a copper layer on the substrate during a first time period, wherein oxidizing the first surface comprises oxidizing the first layer only to a depth of an atomic layer of the copper layer; exposing the oxidized surface of the copper layer to hexafluoroacetylacetonate vapor to form a volatile compound during a second time period wherein the second time begins after the first time period ends and pumping volatile compound out of the process chamber (Paragraphs [0018]-[0029], [0070]-[[0094] discloses providing a metal surface including late transition metals and may also be used for copper, oxidizing the metal to form a metal oxide, subsequently exposing the metal oxide a gas phase of a ligand such a hexafluoroacetylacetone to etch the metal oxide wherein the thickness can be reduce by on atomic layer and purging excess reactants and the byproducts).
Romero does not explicitly disclose positioning a substrate on a substrate support in a process chamber and exposing at a temperature of about 100°C to about 300°C.
George discloses a method of etching a copper layer comprising oxidizing a surface of a copper layer in a process chamber; exposing the oxidized first surface of the copper layer of hexafluoroacetylacetonate vapor at a temperature of above 140°C to below and up to 300°C to form a volatile compound (Paragraphs [0020]-[0023]) which overlaps Applicant’s claimed amount of about 100°C to about 300°C wherein the process can be conducted as a continuous process in situ. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Romero to include the substrate support and temperature as rendered obvious by George because the reference of George teaches that if the reaction is conducted at a lower temperature the reaction rate will be too low and if the reaction is conduct at a higher temperature the reactants break up and lateral spread the etching during to the heat induced oxidation (Paragraph [0023]) and one of ordinary skill in the art prior to the effective filing date of the would have had a reasonable expectation of predictably achieving the desired processing using the temperature and chamber as rendered obvious by George. MPEP 2143D

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LANSOLOT-MATRAS et al (U.S. Patent Application Publication 2018/0327913) in view of OMSTEAD et al (U.S. Patent Application Publication 2016/0060767).
With regards to claim 1, Lansalot discloses a method of etching a firs layer comprising: positioning a substrate on a substrate support in a process chamber (Paragraph [0264]); oxidizing a first surface of a first layer on the substrate during a first time period when the substrate is at the substrate support, wherein oxidizing the first surface comprises oxidizing the first layer only to a depth of an atomic layer of the first layer (Paragraphs [0227], [0262], Figure 8 discloses the etching may be performed to perform an atomic layer etching wherein the oxidation and etching may be used to only oxidize the top surface of the metal); exposing the oxidized surface of the first layer to an etchant at a temperature of about 100C to about 500C (Paragraph [0254], [0262]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Lansalot does not explicitly disclose exposing the oxidized first surface of the first layer to hexafluoroacetylacetonate vapor to form a volatile compound during a second time period when the substrate is on the substrate support wherein the second time period begins after the first time period ends and pumping the volatile compound out of the process chamber.
Omstead discloses a method of etching a first layer, comprising oxidizing a first surface of a first layer in a process chamber (Paragraphs [0015]-[0016]); exposing the oxidized surface of the first layer to hexafluoroacetylacetonate vapor to form a volatile compound (Paragraph [0023]) and pumping the volatile compound out of the process chamber (Paragraph [0039]). (Paragraphs [0016]-[0025], [0036]-[0039]) which renders obvious exposing the oxidized first surface of the first layer to hexafluoroacetylacetonate vapor to form a volatile compound during a second time period when the substrate is on the substrate support wherein the second time period begins after the first time period ends and pumping the volatile compound out of the process chamber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lansalot to include the hexafluoroacetylacetonate vapor as rendered obvious by Omstead because the reference of Omstead discloses that such etchant will react with copper while not reacting with copper to provide the recessed features (Paragraphs [0023]-[0025]) and one of ordinary skill in the art prior to the effective filing date of the invention had a reasonable expectation of predictably achieving the desired etching using the etching vapors as rendered obvious by Omstead. MPEP 2143D
With regards to claim 2, the modified teachings of Lansalot renders obvious wherein the first surface is directionally oxidized using oxygen ions (Omstead Paragraphs [0016]-[0018]). The modified teachings of Lansalot further theses that the ion impanation can be controlled by adjusting the bias voltage wherein lower energies of ions is desirable to minimize stragglers and form more vertical sidewalls when a recessed feature is being formed (Omstead Paragraphs [0016]-[0017]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the electrical bias to amounts including a low energy electrical bias in order to control the energy distribution of the oxygen ions to control the implantation depth as taught by the modified teachings of Lansalot (Omstead Paragraphs [0016]-[0017] MPEP 2144305(II)(A)).
With regards to claim 3, the modified teachings of Lansalot renders obvious wherein the first layer comprises copper. Cobalt or aluminum (Lansalot Paragraph [0230]), wherein oxidizing the first surface and exposing the oxidized first surface layer to hexafluoroacetylacetonate etches an atomic layer of the first layer to expose a second surface of the first layer (Lansalot Paragraphs [00227], [0262], Omstead Paragraphs [0016]-[0023], [0037]-[0039]).
With regards to claim 4, the modified teaching so Lansalot the method further comprising: oxidizing the second surface of the first layer during a third time period when the substrate is on the substrate support, wherein oxidizing the second surface comprises oxidizing the first layer only to a depth of an atomic layer of the first layer and the third time period occurs after the second time period ends; exposing the oxidized second surface of the first layer to hexafluoroacetylacetonate vapor at a temperature of about 100°C to 500°C (Lansalot Paragraphs [0254], [0262]) which overlaps Applicant claimed amount of about 100°C to about 300°C to form the volatile compound during a fourth time period when the substrate is on substrate support, wherein the fourth time period beings after the third time period ends and pumping the volatile compound out of the process chamber (Lansalot Paragraphs [0026]-[0029] discloses oxidizing the first surface to a thickness of one atomic layer then etching with the gas phase of a desired etchant wherein the metal oxide and removal can be performed until the entire metal layer is removed Omstead Paragraphs [0016]-[0023], [0037]-[0039] discloses performing and copper oxidation and copper etching using hexafluoroacetylacetonate).
With regards to claim 5, Lansalot discloses a method of etching a copper layer comprising: positioning a substrate on a substrate support in a process chamber (Paragraph [0264]); oxidizing a surface of a copper layer on the substrate during a first time period when the substrate is on the substrate support, wherein oxidizing the surface comprises oxidizing the copper layer only to a depth of an atomic layer of the copper ((Paragraphs [0227], [0262], Figure 8 discloses the etching may be performed to perform an atomic layer etching wherein the oxidation and etching may be used to only oxidize the top surface of the metal wherein the metal can be copper); exposing the oxidized surface of the copper layer to an etchant at a temperature of about 100C to about 500C (Paragraph [0254], [0262]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Lansalot does not explicitly disclose exposing the oxidized first surface of the first layer to hexafluoroacetylacetonate vapor to form a volatile compound during a second time period when the substrate is on the substrate support wherein the second time period begins after the first time period ends and pumping the volatile compound out of the process chamber.
Omstead discloses a method of etching a first layer, comprising oxidizing a first surface of a first layer in a process chamber (Paragraphs [0015]-[0016]); exposing the oxidized surface of the first layer to hexafluoroacetylacetonate vapor to form a volatile compound (Paragraph [0023]) and pumping the volatile compound out of the process chamber (Paragraph [0039]). (Paragraphs [0016]-[0025], [0036]-[0039]) which renders obvious exposing the oxidized first surface of the first layer to hexafluoroacetylacetonate vapor to form a volatile compound during a second time period when the substrate is on the substrate support wherein the second time period begins after the first time period ends and pumping the volatile compound out of the process chamber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lansalot to include the hexafluoroacetylacetonate vapor as rendered obvious by Omstead because the reference of Omstead discloses that such etchant will react with copper while not reacting with copper to provide the recessed features (Paragraphs [0023]-[0025]) and one of ordinary skill in the art prior to the effective filing date of the invention had a reasonable expectation of predictably achieving the desired etching using the etching vapors as rendered obvious by Omstead. MPEP 2143D
With regards to claim 6, the modified teachings of Lansalot renders obvious wherein n oxidizing agent selected from the group consisting of water, ozone, oxygen and oxygen plasma is used to oxidize the copper layer (Lansalot Paragraph [0262], Omstead Paragraph [0016]).
With regards to claim 7, the modified teachings of Lansalot renders obvious discloses wherein oxidizing the surface of the copper layer forms copper (I) oxide or copper (II) oxide (Omstead Paragraphs [0016]-[0018], [0024], [0028], [0037]-[0039] discloses Cu2O is formed to reacts, wherein copper can exist as either copper (1) or copper (II) and can be oxidized).
With regards to claim 8, the modified teachings of Lansalot renders obvious wherein the oxidizing the copper layer and exposing the oxidized surface of the copper layer to hexafluoroacetylacetonate etches the surface of the copper layer (Lansalot Paragraphs [0227], [0262], Figure 8 discloses the etching may be performed to perform an atomic layer etching wherein the oxidation and etching may be used to only oxidize the top surface of the metal wherein the metal can be copper); Omstead Paragraphs [0019]-[0025], [0037]-[0039]).
With regards to claim 12, the modified teaching so Lansalot the method further comprising: oxidizing the second surface of the first layer during a third time period when the substrate is on the substrate support, wherein oxidizing the second surface comprises oxidizing the first layer only to a depth of an atomic layer of the first layer and the third time period occurs after the second time period ends; exposing the oxidized second surface of the first layer to hexafluoroacetylacetonate vapor at a temperature of about 100°C to 5000°C (Lansalot Paragraphs [0254], [0262]) which overlaps Applicant claimed amount of about 100°C to about 300°C to form the volatile compound during a fourth time period when the substrate is on substrate support, wherein the fourth time period beings after the third time period ends and pumping the volatile compound out of the process chamber (Lansalot Paragraphs [0026]-[0029] discloses oxidizing the first surface to a thickness of one atomic layer then etching with the gas phase of a desired etchant wherein the metal oxide and removal can be performed until the entire metal layer is removed Omstead Paragraphs [0016]-[0023], [0037]-[0039] discloses performing and copper oxidation and copper etching using hexafluoroacetylacetonate).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LANSALOT-MATRAS et al (U.S. Patent Application Publication 2018/0327913) in view of OMSTEAD et al (U.S. Patent Application Publication 2016/0060767) as applied to claims 1-8 and 12, in further view of YE et al (U.S. Patent 6,010,603).
With regards to claim 11, the modified teachings of Lansalot renders obvious the limitations of claim 5 as previously discussed.
However the modified teachings of Lansalot are not explicitly disclose bombarding the copper(ll) hexafluoroacetylacetonate compound with argon ions at a low energy.
Ye discloses a method of patterning a copper layer comprising using an argon plasma on a copper surface react with a reactive ion species to help volatilize some species wherein the energy can be adjust to control the ion bombardment action on the surface of the substrate (Col.8 line 66- Col 7 line 30; Col 13 line 55-Col. 14 line 31). As such Lansalot as modified by Omstead and Ye renders obvious forming copper (II) hexafluoroacetylacetonate (Omstead Paragraph [0024]) and bombarding a volatile species from a film with an argon plasma wherein the argon ions (Col 13 line 55-Col. 14 line 31). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the energy of the argon ions to amounts including low energy in order to effective remove the desired copper compound as taught by the modified teachings of Lansalot (Ye Col 13 line 55-Col. 14 line 31, MPEP 2144.05(II)(A)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(I)(A).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lansalot to include the argon bombardment as rendered obvious by Ye because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using the argon bombardment as rendered obvious by Ye. MPEP 2143D

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LANSOLOT-MATRAS et al (U.S. Patent Application Publication 2018/0327913) in view of LIN et al (U.S. Patent Application Publication 2017/0032990).
With regards to claim 13, Lansalot discloses a method of etching a cobalt layer comprising: positioning a substrate on a substrate support in a process chamber (Paragraph [0264]); oxidizing a surface of a cobalt layer on the substrate during a first time period when the substrate is on the substrate support, wherein oxidizing the surface comprises oxidizing the cobalt layer only to a depth of an atomic layer of the copper ((Paragraphs [0227], [0262], Figure 8 discloses the etching may be performed to perform an atomic layer etching wherein the oxidation and etching may be used to only oxidize the top surface of the metal wherein the metal can be cobalt); exposing the oxidized surface of the cobalt layer to an etchant at a temperature of about 100C to about 500C (Paragraph [0254], [0262]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Lansalot does not explicitly disclose exposing the oxidized first surface of the first layer to hexafluoroacetylacetonate vapor to form a cobalt(II) hexafluoroacetylacetonate compound during a second time period when the substrate is on the substrate support wherein the second time period begins after the first time period ends and pumping the cobalt(II) hexafluoroacetylacetonate volatile compound out of the process chamber.
Lin discloses a method of etching a cobalt layer, comprising oxidizing a first surface of a cobalt layer in a process chamber (Paragraphs [0031]) exposing the oxidized surface of the cobalt layer to hexafluoroacetylacetonate vapor to form a cobalt(II) hexafluoroacetylacetonate compound (Paragraph [0031]-[0033]). (Paragraphs [0016]-[0028], [0036]-[0039]). As such Lansalot as modified by Lin renders obvious exposing the oxidized first surface of the first layer to hexafluoroacetylacetonate vapor to form a cobalt(II) hexafluoroacetylacetonate compound during a second time period when the substrate is on the substrate support wherein the second time period begins after the first time period ends and pumping the cobalt(II) hexafluoroacetylacetonate volatile compound out of the process chamber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lansalot to include the cobalt (II) hexafluoroacetylacetonate as rendered obvious by Lin because the reference of Lin teaches that it is effective to process the after at a comparative high temperature within a temperature range lower than the thermal decomposition temperature (Paragraph [0033]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired the desired etching using the process chamber and cited conditions as rendered obvious by Lin. MPEP 2143D
With regards to claim 14, the modified teachings of Lansalot renders obvious wherein an oxidizing agent selected from the group consisting of water, ozone, oxygen and oxygen plasma is used to oxidize the cobalt layer (Lansalot Paragraph [0262], Lin Paragraphs [0028], [0042]).
With regards to claim 20, the modified teachings of Lansalot renders obvious wherein exposing oxidized surface of the cobalt layer to hexafluoroacetylacetonate vapor is performed at a temperature of about 100°C to about 500°C (Lansalot Paragraphs [0254], Lin, Paragraphs [0031]-[0033]) which overlaps Applicant claimed amount of about 100°C to about 300°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LANSOLOT-MATRAS et al (U.S. Patent Application Publication 2018/0327913) in view of LIN et al (U.S. Patent Application Publication 2017/0032990), as applied to claims 13-14 and 20, in further view of YE et al (U.S. Patent 6,010,603).
With regards to claim 19, the modified teachings of Lansalot renders obvious the limitations of claim 13 as previously discussed.
However the modified teachings of Lansalot does not explicitly disclose bombarding the cobalt (ll) hexafluoroacetylacetonate compound with argon ions at a low energy.
Ye discloses a method of patterning a metal layer comprising using an argon plasma on a metal surface react with a reactive ion species to help volatilize some species wherein the energy can be adjust to control the ion bombardment action on the surface of the substrate (Col.8 line 66- Col 7 line 30; Col 13 line 55-Col. 14 line 31). As such Lansalot as modified by Lin and Ye renders obvious forming cobalt (II) hexafluoroacetylacetonate (Lin Paragraphs [0032]-[0033}]) and bombarding a volatile species from a film with an argon plasma wherein the argon ions (Ye Col 13 line 55-Col. 14 line 31). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the energy of the argon ions to amounts including low energy in order to effective remove the desired copper compound as taught by the modified teachings of Lansalot (Ye Col 13 line 55-Col. 14 line 31, MPEP 2144.05(II)(A)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(I)(A).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Lansalot to include the argon bombardment as rendered obvious by Ye because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using the argon bombardment as rendered obvious by Ye. MPEP 2143D

Allowable Subject Matter
Claims 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s response, filed February 10, 2022, with respect to the rejection(s) of claim(s) 1-8, 11-14 and 19-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Romero et al (U.S. Patent Application Publication 2018/0138054) and Lansalot-Matras et al (U.S. Patent Application Publication 2018/0327913).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shen et al (U.S. patent Application Publication 2015/0280114).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713